DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/18/2019. The Examiner notes claims 1-3 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1
The claim states the "a connection extension" and then farther in the claim the states "the actuation extension".  It is unclear whether the connection extension is the same or different from the actuation extension. If they are the same then, change the limitations to match. If they are not the same, "the actuation extension" needs to be changed to "an actuation extension" to have antecedent basis. For examining purposes, the limitations will be interpreted as all being "connection extensions."
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesinger (US 20040000212 A1), hereinafter Kesinger.
Regarding claim 1
Kesinger discloses universal pliers [Fig 1-3; ¶72] comprising: a first jaw [104], a second jaw [106], a first lever [Fig 3 & Figure 1 of this office action], a second lever [108], and a connection extension [116]; wherein the first jaw and the second jaw are rotatably connected at a fulcrum position [Fig 1, 4, & Figure 2 of this office action] closer to one end of the first lever and the second lever [Fig 1-3], the first lever is formed on a bottom of the first jaw [Fig 3; 104 abuts the first lever at 104's bottom], and the second lever is rotatably connected on an outer side of a bottom of the second jaw [Fig 1 & 4; 108 is rotatably connected to 106's outer bottom side], wherein a space between the first lever and the second lever is hollow [Fig 1 & 3-4; there is hollow space between the two levers], a first end of the connection extension is rotatably connected [Fig 1 & 4; ¶72; 116 rotates in relation to 108] on an inner surface of the second lever [Fig 1 & 4; 116 is connected to inner surfaces of 108], a second end of the actuation extension is rotatably connected in an inner surface of the first lever [Fig 1 & 4; 116 rotates in between inner surfaces of the first lever], and the connection extension includes a bending section [Fig 1, 4, & 13-14; 116 has a bend in between its two ends]; wherein the first lever includes a slide block [Fig 5-6; 118] and a spring [Fig 1 & 4-6; ¶79; "back spring"] which are accommodated on the first lever [Fig 1 & 4], a first side of the slide block abuts against the second end of the actuation extension [Fig 5-6; 116 abuts a first side of 118], a first end of the spring is biased against a second side of the slide block [Fig 5-6; the back spring abuts a second side of 118], and a bottom of the first lever is screwed with a screw bolt [Fig 1 & 4; ¶95; 112 is threaded into the end of the first lever] which contacts with a second end of the spring [Fig 1, 4, 17-18, & 20-21; the back spring abuts 112 on the spring opposite end from 118].

    PNG
    media_image1.png
    347
    739
    media_image1.png
    Greyscale

Figure 1


    PNG
    media_image2.png
    303
    747
    media_image2.png
    Greyscale

Figure 2
Regarding claim 3 
Kesinger discloses the universal pliers as claimed in claim 1, wherein the first jaw and the first lever are one-piece formed [Fig 1 & [Figure 1 of this office action; 104 & the first lever are formed together as one-piece].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesinger (US 20040000212 A1) in view of Tortolani, Jr. (US 7313989 B1), hereinafter Tortolani.
Regarding claim 2
Kesinger discloses the universal pliers as claimed in claim 1, wherein the first jaw and the second jaw include a serrated clamping face [Fig 1 & 3-4; 104 and 106 have serrated portions] formed on an inner surface of the first jaw and the second jaw [Fig 1 & 3-4; the serrated portion of 104 & 106 are on inner surfaces of the two jaws that face each other], but may not explicitly disclose an arcuate cutout is defined on a position of the serrated clamping face of the first jaw, and a cutting section is defined between the bottom of the first jaw and the bottom of the second jaw.
However, Tortolani teaches similar locking wrench with an arcuate cutout [Fig 5; 336 has an arcuate cutout] is defined on a position of the clamping face of the first jaw [Fig 105; the cutout is only on 336 (i.e. the first jaw)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first jaw as disclosed by Kesinger to have an arcuate cutout defined on a position of the serrated clamping face of the first jaw as disclosed by Tortolani to enable the jaws to better clamp hexagonal objects [Tortolani:  Col 28, line 57-59].
Tortolani further teaches jaws with a cutting section [Fig 55-58; 194 & 200] is defined between the bottom of the first jaw [192] and the bottom of the second jaw [196].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second jaws as disclosed by Kesinger to have a cutting section defined between the bottom of the first jaw and the bottom of the second jaw as disclosed by Tortolani to enable the pliers to cut wires [Tortolani:  Col 21, line 5-14].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723